Title: Outgoing Philadelphia Mail, 1764–1767, 18 October 1764
From: Franklin, Peter,Foxcroft, Thomas
To: 


October 18, 1764
Benjamin Franklin’s brother Peter was postmaster of Philadelphia from about the middle of October 1764 until his death on July 1, 1766. He was succeeded by Thomas Foxcroft, brother of the other joint deputy postmaster general. Both the Foxcrofts became Loyalists upon the outbreak of the American Revolution and ended their service in 1775.
As early as 1753 instructions to the local postmasters had required them not only to maintain exact accounts of their financial transactions but to keep detailed records of letters received from or dispatched to other offices in the colonies. Printed forms were supplied for the purpose. Form “B” provided columns in which to list each outgoing shipment of mail, showing the date, the number of pieces of each kind (single, double, and triple letters, and packets) sent to every destination on that day under each of the three categories of unpaid, prepaid, and free mail, and (for each of the first two categories) the total charge for the group of letters, reckoned in pennyweights and grains of silver.
A set of sixty-four of these completed forms, printed on both sides, survives from the Philadelphia Post Office among the Franklin papers. The entries are dated from Oct. 18, 1764, to Sept. 22, 1767, thus spanning the whole of Peter Franklin’s postmastership and the beginning of Thomas Foxcroft’s. There are several breaks in the series, four of them for periods of about a month apiece and one for six weeks; several sheets are badly torn, and, especially for the first part of the period, the ink was often so weak—or has faded so badly—that the writing is now virtually illegible. Nevertheless, the series is complete enough to permit one to form a reasonably clear idea of the amount and the destinations of the postal correspondence carried on by the people in the area served by the Philadelphia Post Office during the period.
To reprint in full the contents of these forms would serve little useful purpose. Instead, the records for four calendar months, distributed through the whole period, have been chosen and the total amount of mail of all categories sent from Philadelphia to every other post office has been tabulated for each of these months. Inadequacies in the records, as mentioned above, have necessarily played some part in the choice of months, but those selected are believed to be fairly representative of that time of year and of that year in general.
Examination of the tabulations printed below reveals several aspects of the colonial postal system in general, as well as of the Philadelphia operations in particular, during the years which followed closely upon the considerable personal attention the deputy postmasters general, Franklin and Foxcroft, had been giving the service in 1763 and 1764. Several new post offices, especially in the South, appeared at this time, and expanded routes became available, notably the new one to Pennsylvania towns west of Philadelphia. Perhaps most enlightening is the distribution of outgoing Philadelphia mail. It may come as something of a surprise to observe that almost half of all these letters and packets were going to New York City. Some of the New York total—it is impossible to say just how much—was sent there to be placed on board the monthly packet boats to England, but the correspondence between these two colonial cities themselves had become impressively heavy and clearly justified the increase in service to three times a week which had recently been provided. Boston led all other single communities in the colonies, receiving a little over 8 percent of Philadelphia’s mail. Correspondence with offices in adjoining provinces, as might be expected, was substantial. The New Jersey post offices, taken as a group, accounted for approximately 6 percent of the total, and those in Maryland, on both sides of the Chesapeake, drew just over 16 percent, probably evidence of the close economic relations of Philadelphia with that province.
The number of letters sent to any one place fluctuated considerably from one mail to the next and, as this tabulation shows, sometimes from month to month. No single entry, therefore, should be regarded as particularly significant—for example other months in 1764 and 1765 than the ones selected show at least a sprinkling of letters to Connecticut towns—but the statistics as a whole indicate with considerable fidelity the nature and distribution of Philadelphia’s outgoing mail during these years. While comparable records of mail arriving at the city in this period have not been found, it is reasonable to assume that the pattern was much the same.
 



Total Pieces of Mail


Destination
Dec.
March
Sept.
May



1764
1765
1766
1767


District Of Maine






Falmouth
—
—
2
—


New Hampshire






Portsmouth
—
6
6
6


Massachusetts






Boston
120
128
120
105


Marblehead
—
3
3
1


Newbury
—
5
5
1


Salem
—
4
4
2


Rhode Island






Newport
33
57
25
20


Providence
4
3
1
5


Connecticut






Guilford
—
—
—
1


Hartford
—
—
—
3


Middletown
—
—
—
3


New Haven
—
—
2
8


New London
—
—
5
11


Norwalk
—
—
—
5


Stamford
—
—
—
1


Stratford
—
—
—
2


Quebec






Montreal
3
—
8
6


Quebec
—
—
26
20



New York






Albany
—
7
7
11


New York
652
608
842
741


New Jersey






Brunswick
18
19
15
14


Burlington
12
10
15
5


Elizabethtown
12
10
17
12


Newark
—
—
1
3


Princeton
13
9
16
15


Trenton
17
13
17
21


Woodbridge
13
7
22
19


Pennsylvania






Bristol
—
—
—
3


Carlisle
22
4
—
—


Lancaster
73
37
140
65


Shippensburg
—
5
—
—


York
10
2
—
—

  
  Delaware
  
  
  
  
  

New Castle
28
1
31
9


Wilmington
4
—
9
2


Maryland






Annapolis
47
48
61
29


Baltimore
54
68
71
61


Cambridge
—
—
—
3


Charlestown
—
—
—
13


Chester [town]
34
10
34
6


Fredericktown
16
8
41
33


Joppa
—
—
2
2


Marlboro
11
6
14
17


Newtown
21
—
69
58


Talbot
—
—
20
34


Queenstown
—
—
7
—


Vienna
—
—
22
10


Virginia






Alexandria
35
12
23
5


Dumfries
—
—
—
3


Fredericksburg
1
8
18
18


Hanover
—
—
—
1



Hobb’s Hole
—
—
1
4


Norfolk
8
11
18
20


Richmond
—
—
—
3


Williamsburg
17
16
36
20


Yorktown
1
—
4
2


South Carolina






Charleston
—
  —
  12
  21


Totals
1279
1197
1806
1483


Total For These Four Months


5765


